DETAILED ACTION
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants’ claim 1 has been amended to set forth a physical structure/configuration that is well beyond that which is disclosed within the O’Hara and Metcalf Hall references, which is the prior art combination closest to Applicants’  claimed invention, and there would be no obvious reason to modify O’Hara and Metcalf Hall to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed elasticity of the first and second retention arms), as such modifications would be likely to render the O’Hara/Metcalf Hall assembly incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive nature of such coil binding retention assemblies), which would be strongly indicative of an application of improper hindsight reasoning.  Additionally, independent claims 4, 10-11, 16 and 22 (and claims depending therefrom) are allowed for the reasons set forth within the previously issued Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached at (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/
Primary Examiner, Art Unit 3637